UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) þ Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2007; or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file Number: 1-32158 GEOGLOBAL RESOURCES INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0464753 (State or other jurisdiction of incorporation of organization) (I.R.S. employer identification no.) SUITE #310, 605 – 1 STREET SW, CALGARY, ALBERTA, CANADA T2P 3S9 (Address of principal executive offices, zip code) 403 777-9250 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated filer þ Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [] NO [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 13, 2007 COMMON STOCK, PAR VALUE $. 72,205,755 General.Based on a routine monitor review of the Registrant’s quarterly report on Form 10-Q for the quarter ended June 30, 2007 filed with the Securities and Exchange Commission on August 14, 2007, the staff of the Securities and Exchange Commission requested that the Registrant revise certain of the language appearing in Item 4. Controls and Procedures of the subject Report. This Form 10-Q/A does not reflect events occurring after the filing of the original Form 10-Q or modify or update those disclosures. Information not affected by the amendment is unchanged and reflects the disclosure made at the time of the original filing of the Form 10-Q with the Securities and Exchange Commission on August 14, 2007. The following items have been amended: Quarterly Report on Form 10-Q/A June 30, 2007 Table of Contents Page Part I Item 4 Controls and Procedures 3 Part II Item 6 Exhibits 3 PART I.FINANCIAL INFORMATION Item 4.Controls and Procedures Disclosure Controls Under the supervision and with the participation of our management, including Jean Paul Roy, our President and Chief Executive Officer, and Allan J. Kent, our Executive Vice President and Chief Financial Officer, we undertook an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) as of the end of the period covered by this report. Based on this evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that such disclosure controls and procedures were effective to ensure (a) that information required to be disclosed by the Company in reports that it files or submits under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms and (b) that information required to be disclosed is accumulated and communicated to management to allow timely decisions regarding disclosure. Changes in Internal Controls No change in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act) occurred during the quarter ended June 30, 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II OTHER INFORMATION Item 6.EXHIBITS 31.1* Certification of President and Chief Executive Officer Pursuant to Rule 13a-14(a) 31.2* Certification of Chief Financial Officer Pursuant to Rule 13a-14(a) 32.1* Certification of President and Chief Executive Officer Pursuant to Section 1350 (furnished, not filed) 32.2* Certification of Chief Financial Officer Pursuant to Section 1350 (furnished, not filed) * filed or furnished herewith SIGNATURES In accordance with the requirements of the Exchange Act, the Registrant caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. GEOGLOBAL RESOURCES INC. (Registrant) September 12, 2007 /s/ Jean Paul Roy Jean Paul Roy President and Chief Executive Officer (Principal Executive Officer) September 12, 2007 /s/ Allan J. Kent Allan J. Kent Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer)
